DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Applicant argues "the combination of Waterbury and Beard would not result in a smoking article as now claimed in which a tubular filter is arranged to direct a greater portion of aerosol through an axial region of aerosol generating material in which the encapsulated additive is disposed." The Examiner disagrees. Beard teaches the same channel as claimed, in an axial region of the filter section. Waterbury teaches the same capsule as claimed, in an axial region of the aerosol generating section. The claims do not recite any structural limitations to distinguish the claimed smoking article from the smoking article of Beard as modified by Waterbury. The claims do not require the capsule to be located in a specific location other than the axial region, nor is there any indication otherwise that the capsule is required to be in a specific location in order for the tubular filter to direct a greater portion of aerosol through an axial region of aerosol generating material in which the capsule is disposed. Beard as modified by Waterbury, teaching all of the structural limitations required by the claims, is thus interpreted such that tubular filter is arranged to direct a greater portion of aerosol through an axial region of aerosol generating material in which the encapsulated additive is disposed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 51 and 52 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 41 requires an encapsulated whereas claim 51 requires a carrier material. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41 and 43-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard (US 2012/0255569) in view of Waterbury (US 3,525,582). 
Regarding claims 41, 45, 46, and 48-49, Beard teaches a smoking article comprising: a first section comprising tobacco rod 12 (aerosol generating material); and a second section 20 comprising a tubular filter having a channel 48 located in an axial region thereof [Fig. 1-2; 0026, 0059]. Beard teaches a channel diameter of about 0.25 mm to about 2 mm [0063], overlapping the claimed range. Beard teaches using a single channel [Fig. 2, 6] or up to 20 channels [0061]. Thus Beard clearly suggests to one of ordinary skill in the art that the lower end of the channel diameter range should be selected for when there are a large number of channels and the upper end of the range (2 mm) should be selected when there is only a single channel. Beard teaches a circumference of 17-27 mm, giving a diameter of 5.4 mm to 8.6 mm. For a channel diameter of 2 mm, the corresponding wall thickness of the tubular filter would be 1.7 mm ((5.4 mm – 2 mm)/2)) to 3.3 mm ((8.6 mm – 2 mm)/2), almost entirely falling within the claiming range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Beard does not teach an encapsulated additive.  Waterbury teaches a smoking article wherein the aerosol generating material section comprises an encapsulated aerosol modifying additive, the aerosol modifying additive is contained within a capsule which is located at a position other than a longitudinally central position within the section, wherein the aerosol modifying additive is disposed in a greater concentration in the axial region than in non-axial regions of the aerosol generating material of the section, for flavoring the smoking and other beneficial effects [Fig. 1-2; col. 3, l. 69 to col. 4, l. 53]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the first section of Beard for flavoring the smoking and other beneficial effects as suggested by Waterbury. As Beard teaches the same channel as claimed, the channel is interpreted as providing the claimed intended result of “directing the aerosol generated by the aerosol generating material, in use, through the axial region of the first section” and “wherein the second section, in use, directs a greater portion of smoke through the axial region of the first section than through non-axial regions of the first section
Regarding claims 43-44, Beard teaches the second section comprises a tubular filter section 38 formed from a cellulose acetate tow or fibrous filter material [Fig. 2; 0081]. 
Regarding claim 47, in view of the instant specification and figures, it appears that the axial region of the first section is defined merely by an imaginary boundary rather than a structural feature distinguishing the axial region from the remainder of the first section. Beard is thereby interpreted to read on the present limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747